DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
 
Status
Applicant’s reply dated 13 October 2021 to the previous Office action dated 13 August 2021 is acknowledged. Pursuant to amendments therein, claims 1-7, 9-11, and 14-20 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Response to Arguments
Applicant’s arguments, see remarks page 5, filed 13 October 2021, with respect to the rejection(s) of claim(s) 1-7, 9-11, and 14-20 under 35 U.S.C. 103 have been fully considered and are persuasive, in that Kaplan et al. does not disclose matrix particles that are spray dried as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Ugazio as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2015/0164117 A1; published 18 June 2015; of record) in view of Ugazio (US 2005/0203215 A1; published 15 September 2005).

Kaplan et al. does not explicitly disclose that the hydrophobic active agent is about 10-90 wt% of the particle as claimed, but Kaplan et al. does disclose that the volumetric ratio of aqueous (i.e., silk-based material of the particle) to oil phase (i.e., hydrophobic active agent) is about 1:100 to about 100:1, which is sufficiently broad to prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).  Moreover, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the odor strength of the particle of Kaplan et al. to any desired level by varying the amount of hydrophobic odor-releasing substance (i.e., perfume) therein through routine experimentation, such as using about 10-90 wt% therein, with a reasonable expectation of success, per MPEP 2144.05(II), given that a person of ordinary skill in the art would have known that the amount of perfume was a result-effective variable with respect to such odor strength (i.e., more perfume produces more odor and vice versa).
Regarding the claimed recitations that a hydrophobic agent comprises silicone and matrix material comprises polyvinyl alcohol, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kaplan et al. as discussed above and to make the particle of Kaplan et al. wherein the oil therein includes silicone oil and perfume and the silk-based material includes polyvinyl alcohol as emulsion additive, with a reasonable expectation of success.  Such silk-based material that includes polyvinyl alcohol is a matrix material that is derived from a polymer, namely polyvinyl alcohol, as claimed.

Ugazio discloses powder compositions loaded with active ingredients (abstract) wherein conventional drying techniques for drying the particle dispersions include spray drying (paragraph [0069]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaplan et al. and Ugazio by drying the particles of Kaplan et al. as discussed above via spray drying per Ugazio, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to accomplish the particle drying by a conventional method known in the art, given that Kaplan et al. suggests using any particle drying method known in the art, and Ugazio discloses spray drying as a conventional particle drying technique.
Regarding claim 6, given that it would have been obvious to make the particle of Kaplan et al. with 10-90 wt% active agent as discussed above, the remaining 10-90 wt% would be the silk-based material of the particle (i.e., matrix materials).
	Regarding claims 14 and 16, the size ranges disclosed by Kaplan et al. of about 1 micron to 10 mm particle size and 1 nm to about 1000 micron droplet size as discussed above overlap the claimed size ranges of less than 500 micron particle size and 0.02 to about 200 micron droplet size, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617